Citation Nr: 1204802	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-08 159	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for residuals of a shrapnel wound to the right thigh.

2.  Entitlement to a disability rating greater than 30 percent for residuals of a shrapnel wound to the right knee.

3.  Entitlement to service connection for degenerative joint disease of the hips, as related to residuals of a shrapnel wound to the right thigh and knee.

4.  Entitlement to a separate disability rating for scar residuals of a shrapnel wound on the right thigh and leg.

5.  Entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the lumbosacral spine.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to May 1968, when he was retired on account of physical disability.  He was awarded the Purple Heart Medal, among other decorations in connection with his Vietnam service.

The issues of entitlement to service connection for degenerative joint disease of the hips, entitlement to a separate disability rating for scars of the right thigh and leg, and entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the lumbosacral spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right leg muscle injury residuals include severe muscle disability with atrophy, loss of muscle substance involving multiple muscle groups, and resulting weakness.

2.  The Veteran's right knee injury residuals include limitation of flexion, degenerative joint disease, and pain, which in conjunction with the muscle residuals, limit the Veteran's ability to walk longer distances and causes early fatigability upon repeated knee motion.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 40 percent is not warranted for the veteran's right leg muscle injury residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.55, 4.73, Diagnostic Code 5313 (2011).

2.  A disability rating in excess of 30 percent is not warranted for the Veteran's right knee injury residuals.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.55, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends his service connected residuals of a shrapnel wound to the right thigh and right knee cause greater impairment than is reflected by the currently-assigned disability ratings of 40 percent and 30 percent, respectively.  He asserts that the wear and tear on his body through the years has made all his symptoms worse.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was provided with this information with regard to his claims in a letter of October 2006, prior to the initial adjudication of the claim.  Additionally, he received more detailed information about the disability ratings assigned to his particular disabilities in a December 2008 letter.

The Veteran's service treatment records, VA treatment records, private treatment records have been obtained.  In 2009, the veteran underwent a VA orthopedic examination.  38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms.  The examiner considered all of the pertinent evidence of record, and provided a rationale for the opinion he rendered, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  

We are satisfied that all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist with regard to the issue adjudicated herein.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Historically, the Veteran sustained shrapnel wounds to his right thigh in August 1966 during combat in Vietnam.  After an arduous and lengthy healing process, he was left with greatly reduced muscle mass in the right thigh and decreased range of motion in his right knee, resulting in an altered gait/limp.  Service connection for residuals of shrapnel wounds was granted in a July 2004 RO decision.  Separate disability ratings were assigned to reflect the muscle impairment and the knee joint impairment resulting from the combat wound.

The Veteran filed a claim for increased ratings in May 2006.  A June 2009 RO decision granted an increased disability rating for the muscle residuals of his shell fragment wound from 10 percent to 40 percent, effective in May 2006.  However, the Veteran has not withdrawn the appeal, and as this grant does not represent a complete grant of the benefits sought on appeal, the Board will consider whether a rating in excess of 40 percent is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.  However, the Court has held that, where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire appeal period.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare- ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55.

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  For example, the combined evaluations for disabilities at and below the thigh shall not exceed an 80 percent disability rating, as provided by 38 C.F.R. § 4.71a, Diagnostic Code 5161.

The medical evidence relating to the appeal period can be summarized fairly concisely.  During an August 2007 VA examination, the Veteran complained of pain and limited motion in his right knee.  He was taking prescription pain medication, which yielded only temporary pain relief, however.  He walked with a limp on the right leg, without any assistive devices.  He had not had any incapacitating episodes or hospital admissions related to his right leg impairments during the previous year.  Although he was working in a factory job, he reported swelling of his right leg and increased pain by the end of each workday.  His activities of daily living were limited by his right leg impairment, especially his ability to walk longer distances.  

Clinical examination revealed a large scar covered by skin grafts on the right distal and medial thigh.  There was a defect of the muscles from the shrapnel fragment wound, with injury and defect of the rectus femoris muscle, the medial part, and a large defect of the vastus medialis muscle, the medial part of the quadriceps femoris muscles.  The defect was up to two cm deep.  There was atrophy of the muscle because of the injury, with adhesion of the medial part of the quadriceps femoris muscles because of the large muscle defect.  There was decreased strength of the quadriceps femoris muscles and the neighboring right knee joint had limited flexion.  Range of right knee motion was from 0 to 120 degrees.  During repetitive motion of the right knee joint, the Veteran experienced fatigue and increased pain but no decrease in the range of motion.  There was no vessel or nerve injury.  The examiner rendered diagnoses of a shrapnel fragment wound of the right distal and medial thigh with severe muscle injury and status post debridement and skin grafting for covering of large wound and muscle defect.

The Veteran underwent another VA examination in January 2009.  He continued to complain of chronic pain and weakness in the right leg.  Again, he reported increased pain and weakness by the end of each workday.  He was taking a different prescription pain medication, which unfortunately also yielded only temporary pain relief.  He continued to be unable to walk longer distances on account of his right leg impairment.  He had not had any incapacitating episodes or hospital admissions related to his right leg impairments during the previous year.  He walked with a limp and without assistive devices.

The examiner described the through and through muscle injury as follows:  "From the shrapnel fragment, the patient had injury with defect of the vastus medialis muscle, rectus femoris muscle, adductor magnus muscle, and adductor longus muscle.  It has defect of a large part of this muscle.  The remaining muscles are with adhesion.  The patient has decreased muscle strength of the right thigh because of this muscle injury, especially adduction, and also he has limited range of motion in the right knee joint, which is related to this injury and the arthritis of the right knee joint."  From the evidence of a scar above the right patella, the examiner deduced that the Veteran also had an injury to the distal part of the rectus femoris muscle.  The examiner concluded the report by commenting that, "The painful scar, the large defect of the muscle of the quadriceps femoris and adductor group are affecting his functional ability and decrease of the muscle strength of the right thigh."  

In a March 2009 addendum to this report, the same examiner clarified that the Veteran had limited motion of this right knee, with range of motion from 0 to 115 degrees.  There was good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  After repeated motion of the right knee joint, the Veteran had increased pain, easy fatigability, and lack of endurance, but no further limitation of motion.  

      Muscle injury residuals

Initially, we note that there is no allegation or indication in the medical records that the Veteran has peripheral nerve residuals of the shell fragment wound.  

The current 40 percent disability rating for the muscle impairment was assigned under the provision of Diagnostic Code 5313, which provides for a 40 percent disability rating for severe injury to Muscle Group XIII.  A 40 percent is the maximum schedular disability rating which can be assigned under Diagnostic Code 5313 for injury to the muscles in this region.  38 C.F.R. § 4.73, Diagnostic Code 5313.

For rating purposes, the skeletal muscles of the body are divided into twenty-three muscle groups in five anatomical regions, to include three muscle groups for the foot and leg, and six muscle groups for the pelvic girdle and thigh.  The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.55.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe or severe as follows:  
	
(1)  Slight disability of muscles- (i) Type of injury.  Simple wound  of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2)  Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3)  Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or  normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4)  Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or  open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d).

The same regulation also provides that a through-and-through injury with muscle damage, such as the one the Veteran sustained, shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Initially the Board observes that the RO was entirely correct in recharacterizing this muscle injury as "severe" in the June 2009 decision and awarding the concomitant 40 percent disability rating.  There is no question that this through-and-through shell fragment wound with loss of muscle substance, and resulting weakness was a severe injury, or that the Veteran's current impairment is anything other than severe.  

In reviewing the extent of the Veteran's injury residuals, we observe that the VA examiner has identified injury residuals involving not only Muscle Group XIII, which provides the basis for the current 40 percent disability rating under Diagnostic Code 5313, but also residuals involving Muscle Group XIV (the rectus femoris and vastus medialis/intermedius), Muscle Group XV (the adductor magnus and adductor longus), and Muscle Group XVIII (the quadriceps femoris).  The involvement of these many muscle groups triggers the provision set forth in 38 C.F.R. § 4.55 for compensable muscle group injuries in the same anatomical regions but which act on different joints, that the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  However, the highest schedular disability rating provided under any of the pertinent Diagnostic Codes for the evaluation of Muscle Groups XII, XIV, XV, and XVIII is 40 percent.  Although the regulatory rating schedule provides a 50 percent disability rating for severe injury to Muscle Group XVII, there is no indication that any of these muscles were implicated in the Veteran's shell fragment wound.  Thus, the Veteran is already in receipt of the highest allowable schedular disability rating for the muscle injury residuals of his particular shell fragment wound.  

The preponderance of the evidence is against the award of a disability rating in excess of 40 percent for the Veteran's muscle injury residuals and the appeal must be denied.

      Knee joint residuals

Under the provisions of Diagnostic Codes 5003 and 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The current 30 percent disability rating was assigned under the provisions of Diagnostic Code 5257, which contains somewhat vague criteria, intended to be a catch-all provision for "other impairment of the knee."  It is also the Diagnostic Code which is used to evaluate subluxation and instability of the knee, but it provides generally that severe impairment of the knee will be rated as 30 percent disabling, moderate impairment as 20 percent disabling, and slight impairment as 10 percent disabling.  

In this case, the Veteran's knee joint residuals are primarily secondary to his muscular residuals, as it does not appear that the bony architecture of the knee was directly impacted by the shell fragments.  Nevertheless, his joint residuals are significant, as demonstrated by the medical evidence, showing that the Veteran has developed arthritis in his right knee related to his altered gait.  The altered gait in conjunction with the atrophy of multiple leg and thigh muscles limits the Veteran's ability to walk longer distances and causes early fatigability upon repeated knee motion.  The entire right leg pathology causes increased pain upon use, as is well-documented in the medical evidence of record.  

Given this situation, the Board finds that the RO's choice of Diagnostic Code 5257 is entirely appropriate, and that the assignment of a 30 percent disability rating for severe impairment of the knee is also entirely appropriate.  This represents the highest schedular disability rating provided, however.  Absent limitation of right knee extension (the inability to fully straighten the leg at the knee joint), ankylosis of the joint, or nonunion of the tibia and fibula, a disability rating higher than 30 percent is not provided in any of the portion of the rating schedule which pertains to the knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  

Because all of these factors, to include the limitation of flexion shown in the medical evidence, have been taken into consideration in assigning the disability rating for the Veteran's right knee joint pathology, a separate disability rating for degenerative joint disease would be inappropriate under the provisions of 38 C.F.R. § 4.14.

The preponderance of the evidence is against a disability rating greater than 30 percent for the right knee joint impairment resulting from the shell fragment wounds the Veteran sustained during service.  The appeal is therefore denied.

	Extra-schedular consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's knee condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  In this regard, we observe that the combined disability rating of 60 percent assigned to the Veteran's right leg is quite close to the amputation rule of 80 percent.  When the separate disability rating for the scar residuals is added, as required by the Board's remand which follows, the combined disability rating for his right leg may match or come close to matching the 80 percent disability rating set forth for an amputation of the leg.  As there is no contention that the Veteran has lost the function of his right leg, or that his remaining function is equivalent to that which he would have with a prosthesis, the Board finds no indication that the combined disability rating of 60 percent, with the future addition of a separate disability rating for scar residuals; is inadequate to appropriately compensation the Veteran for his severe service-connected shell fragment wound residuals.  Thus, viewing the Veteran's right leg disability in the context of the amputation rule highlights that the result reached is fair and equitable and the available schedular rating is appropriate.  38 C.F.R. §§ 4.25, 4.63, 4.71a.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A disability rating greater than 40 percent for residuals of a shrapnel wound to the right thigh is denied.

A disability rating greater than 30 percent for residuals of a shrapnel wound to the right knee is denied.


REMAND

The VA has a duty to liberally construe all claims reasonably raised by the Veteran.  EF v. Derwinski, 1 Vet. App. 324 (1991).  Indeed, the United States Court of Appeals for the Federal Circuit has held that liberal reading of filings by claimants is required by VA regulation.  38 C.F.R. §§ 20.201, 20.202 (2010); Robinson v. Shinseki, 557 F.3d 1355, 1359 (Fed. Cir. 2009).  

The Board must review all communications in the record that may be interpreted as formal or informal claims and consider whether such communications reasonably raise a claim for benefits.  "Once a claim is received, VA must review the claim, supporting documents, and oral testimony in a liberal manner to identify and adjudicate all reasonably raised claims."  Perry v. West, 12 Vet. App. 365, 368 (1999).  In determining whether a particular claim has been raised, the Board must consider all documents and oral testimony, and review all issues reasonably raised by a liberal reading of such evidence.  Sutton v. Brown, 5 Vet. App. 127, 132 (1993).  However, while the Board must interpret an appellant's submissions broadly, the appellant must have asserted the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Where such a review "reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue of the claimant's entitlement to such a benefit or, if appropriate, to remand the issue to the RO for development and adjudication of the issue."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).

In this case, the Veteran's medical records, including his VA examination reports, contain multiple references to degenerative joint disease affecting both hips, with the right hip worse than the left hip.  Given that the Veteran's service-connected shell fragment wound residuals of his right leg cause him to walk with a limp, and that informed medical opinion has determined this altered gait has caused low back impairment; the Board concludes that these medical facts raise a reasonable claim for entitlement to service connection for degenerative joint disease of the hips.  As the Veteran has requested service connection for all residuals of his shell fragment wound, we find that he has asserted this claim impliedly.  Under Suttman, the Board is required to assume jurisdiction over the issue of entitlement to service connection for degenerative joint disease of the hips for the purpose of remanding it to the RO for development and adjudication.

Review of the Veteran's VA compensation examination reports reveals that he has significant scarring in the area of his right thigh, which covers an area of approximately 450 square cm and is adherent to the underlying muscle.  Some of the scarring is related to the original shell fragment wound, and some is related to a subsequent skin graft with infection complications; however all of the scarring is due to the shell fragment wound sustained in service under combat conditions.  A separate disability rating is warranted for this impairment.  38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7801.  As above, the Veteran has asserted this claim impliedly.  However, governing precedent requires that the VA identify and adjudicate all reasonably raised claims.  We therefore assume jurisdiction over this issue for the purpose of remanding it for development and adjudication.

Lastly, we note that the RO granted the Veteran's claim for service connection for degenerative disc disease of the lumbosacral spine in September 2005.  The Veteran disagreed with the disability rating assigned in May 2006.  The Board finds that this May 2006 statement constitutes a notice of disagreement with the December 2008 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has not yet issued a statement of the case however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop and adjudicate the issues of entitlement to service connection for degenerative joint disease of the hips, as related to residuals of a shrapnel wound to the right thigh and knee and entitlement to a separate disability rating for scar residuals of a shrapnel wound on the right thigh and leg, providing the Veteran with appropriate notice and the opportunity to respond at every point in the process. 

2.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an initial increased disability rating for degenerative disc disease of the lumbosacral spine.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


